McCay, Judge.
It seems to us very plain that it was the intention of the legislature, by the act of March 2d, 1874, to cut up by the roots the system introduced, first by the act of December 12th, 1862. Previously to that date there was no law to authorize sheriffs, clerks, etc., to be paid for extra service in the perform-: anee of any official duty. • The duties cast on them for which no compensation was specially provided were burdens on the office, and the law-makers considered that the compensation received in the shape of costs and from private persons, full remuneration for the public duties required by the officer. Our old inferior court served without pay altogether; so of our road commissioners and militia officers; so may duties of a magistrate be without remuneration, as the duty to hold elections, to make out a list of tax-payers, etc. The act of 1862 changed this view of the matter, and recognized the right of the clerks and sheriffs to be paid for services, summoning juries, etc. The act of December 13th, 1871, keeps up the same idea, and includes ordinaries as one of these officers. True, it changes the mode in some respects by which the funds are to be raised and the claims audited. The act of March 2d, 1874, does not simply repeal the mode of audit nor change the mode of raising the funds, nor does it simply repeal the act of 1871 by its title. It declares that the act of 1871, that compensation shall be made to these officers, is repealed. It is noticeable, too, that it is only the act of 1871 which includes ordinaries. We do not think it reasonable to suppose that the legislature intended to deny this right of compensation to ordinaries and permit the clerks and sheriffs to have it, as we all know that since 1868 the ordinaries have far more of such duties than either of the other officers. As we have said, the language of the act of 1874 is very significant of an intention to take away the right altogether, to leave the whole matter as it stood before the innovation of 1862; It does not say that the mode of .audit provided by the act of 1871 is repealed, but that the *395act “providing that compensation shall be made be and is hereby repealed.” For these reasons we think the act of 1862 was not revived.
Judgment affirmed.